Citation Nr: 0407451	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  99-23 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to restoration of a 20 percent disability rating 
for hypertension, to include the issue of whether the 
reduction in rating was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to April 
1977.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wilmington, Delaware, (the RO) which implemented a proposal 
to reduce the disability rating assigned for the veteran's 
service-connected hypertension from 20 percent to 10 percent.

The veteran filed a notice of disagreement in October 1999 in 
response to the September 1999 rating decision which reduced 
the disability rating for hypertension.  The matter of the 
reduction in the assigned disability rating is the only issue 
on appeal; during April 2003 hearing testimony, the veteran 
clarified that he is not seeking the assignment of a 
disability rating in excess of 20 percent, but is seeking a 
restoration of the previously-assigned 20 percent rating.  
See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992) 
(the issue on appeal is not whether the veteran is entitled 
to an increase, but whether the reduction in rating was 
proper); Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) 
("[t]his is a rating reduction case, not a rating increase 
case.").  

In April 2003, a hearing was held at the RO before the 
undersigned Acting Veterans Law Judge.


REMAND

This claim is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  

A veteran's disability rating shall not be reduced unless an 
improvement in the disability is shown to have occurred.  38 
U.S.C.A. § 1155 (West 2002).  Prior to reducing a veteran's 
disability rating, VA is required to comply with several 
general VA regulations applicable to all rating-reduction 
cases, regardless of the rating level or the length of time 
that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 
4.2, 4.10; Brown v. Brown, 5 Vet. App. at 413, 420 (1993).  
These provisions impose a clear requirement that VA rating 
reductions be based upon review of the entire history of the 
veteran's disability.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  Such review requires VA to ascertain, 
based upon review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Thus, in 
any rating-reduction case, not only must it be determined 
that an improvement in a disability has actually occurred, 
but also that that improvement actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  Id.

It is imperative, therefore, that the record be complete as 
to any treatment the veteran has received for the disability 
in question.  In this case, the veteran testified as to 
treatment he has received for his hypertension from private 
physicians, his employer, and VA.  It is necessary that these 
records be obtained so that the Board can determine whether 
sustained improvement is shown in the severity of the 
veteran's hypertension.

Furthermore, the Board notes that due process concerns 
require that a claimant be fully informed of the laws and 
regulations applicable to the claim at issue, so that he or 
she can present informed argument or relevant evidence in the 
course of an appeal.  See 38 C.F.R. § 19.29.  The statement 
of the case (SOC) and supplemental statement of the case 
(SSOC) provided to the veteran were deficient in that they 
failed to provide citation to 38 C.F.R. § 3.344, the 
regulation pertaining to reductions in disability ratings in 
effect for more than five years, as in this case.

Accordingly, this claim is remanded for the following:

1.  Obtain the veteran's medical records 
from the VA Medical Center in Wilmington 
for treatment from March 2002 to the 
present.  Continue to request these VA 
records, either until the records are 
obtained or it is reasonably certain that 
the records do not exist or that further 
efforts to obtain the records would be 
futile.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

2.  Ask the veteran to complete any 
necessary releases authorizing VA to 
request his medical records from the 
United States Postal Service and from 
Glasgow Medical Center (Drs. Levy and/or 
Badillio).  Then, medical records for any 
treatment for hypertension from 1999 to 
the present should be requested, and the 
RO should specify that actual treatment 
records, as opposed to summaries, are 
needed.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.  
If any records are not obtained, inform 
the veteran of this fact, including what 
efforts were made to obtain the records.  
Also inform the veteran what further 
action, if any, will be taken with 
respect to his claim.  Allow an 
appropriate period of time within which 
to respond.

3.  Then, after undertaking any other 
development or action deemed necessary to 
comply with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (the VCAA) 
[codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107 (West 2002)], 
readjudicate the claim.  If any such 
action does not resolve this claim, issue 
the veteran and his representative a 
supplemental statement of the case.  The 
SSOC must provide the substance of 
38 C.F.R. § 3.344.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  This claim 
must be afforded expeditious treatment.  




	                  
_________________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


